Title: To James Madison from Alexander J. Dallas, 29 August 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        29 Aug. 1815
                    
                    The inclosed Register contains the latest news from Europe. The termination of Bonaparte’s political life, is in character with its progress. There are two accounts of Mess. Gallatin and Clay; one sends them to Philadelphia in the Electra; and the other sends them to New-York in the Ship Lorenzo. It is affirmed in a Paris paper, that they sailed in the latter vessel on the 22d. of July. The accounts from our Squadron, give us victory and peace, in the Mediterranean.
                    
                    I inclose a copy of the Circular to the Collectors, written in compliance with Mr. Dashcoff’s request. I am, Dr. Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                